Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is between VYYO LTD.
(“Vyyo”) of Hanegev 4, Airport City, and Gil Brosh, and all of his heirs,
executors, beneficiaries and assigns (“Employee”) of Kiryat Ono.  This Agreement
shall be effective as of March 22, 2007 (“Effective Date”).

RECITALS

WHEREAS, Employee served as an employee of Vyyo, pursuant to an Employment
Agreement dated May  11, 2006 (the “Employment Agreement”); and

WHEREAS, on January 21, 2007, Employee delivered a resignation notice to Vyyo;
and

WHEREAS, Vyyo and Employee desire to amicably settle the termination of
Employee’s employment relationship with Vyyo; and

WHEREAS, even though Employee has made no claims against Vyyo and Vyyo has made
no claims against Employee, Vyyo and Employee desire to resolve any and all
claims and potential claims as described in this Agreement.

ACCORDINGLY, the parties agree as follows:

1.                                       Effective as of July 22, 2007 (the
“Termination Date”), Employee’s employment with Vyyo shall cease, except as set
forth in this Agreement.  It is understood that effective as of the Termination
Date, the employer-employee relationship between the Employee and Vyyo shall be
fully and finally terminated.

2.                                       On the Termination Date, Vyyo will:

2.1.                              Pay Employee any salary earned but unpaid
through the Termination Date.

2.2.                              Pay Employee Recreation Pay (“Demei Havra’ah”)
in the amount of 2,898 Nis.

2.3.                              Transfer to the name of Employee the ownership
of all his Manager Insurance (“Bituach Menahalim”) policies. It is agreed hereby
that providing a letter instructing the insurance company to transfer the
Manager’s Insurance policies to Employee’s ownership will be deemed full
satisfaction of Vyyo’s obligations in connection with Employee’s rights to
Manager’s Insurance.

2.4.                              Transfer directly to Bituach Menahalim fund,
all the required supplements to the employee’s severance pay (“Hashlamot”) in
the amount of 8,789 nis.

2.5.                              Transfer to Employee’s name, on the date
required by law, ownership of his Continuous Education Funds (“Keren
Hishtalmut”).  It is agreed hereby, that providing a letter instructing the
Education found to transfer the Continuous Education Fund to the


--------------------------------------------------------------------------------


ownership of Employee will be deemed as full satisfaction of Vyyo’s obligations
in connection with Employee’s rights to the Continuous Education Fund.

2.6.                              Pay to Employee for his accrued vacation days
in the total gross amount of 25,965 NIS, for 12 days of work, constituting the
unused vacation days as remains for Employee’s benefit as of the Termination
Date.  In the event that the remaining vacation days of Employee will be
exceeded, the payment for final salary or any other payment under law or this
Agreement owed to Employee will be offset accordingly.

2.7.                              It is agreed herein that providing a letter
instructing the insurance company to transfer the Manager’s Insurance policy to
the ownership of Employee, and attaching the relevant Form 161, will be deemed
to effect the terms stated in paragraphs ‎2.3 and ‎2.5.

3.                                       No later than the Termination Date,
Employee shall return to Vyyo the leased car found in his possession and the
fuel meter, in good and proper condition, in the same condition as obtained.
Employee is obligated to pay all fees and parking statements pertaining to such
car which are attributable to the period that ends on the date of actual return
of the car by Employee to Vyyo.

In the case where Employee notifies Vyyo that he so desires, Vyyo will allow
Employee, beyond the letter of the law, to negotiate, directly with the leasing
company, the transfer of the leasing contract to a third party, or the purchase
of the leased car, instead of returning the car to Vyyo. All expenses will be
borne by Employee. All financial obligations associated with such transfer or
purchase (including tax obligations and all future payments, fees and
obligations in connection) will be borne solely by Employee, and he agrees
hereby that Vyyo may deduct such amount from his payroll or from any other
payment to which he may otherwise be entitled.

4.                                       Employee declares and confirms that in
accordance with the Option Agreement (“Option Agreement”) between Employee and
Vyyo Inc. (“Vyyo Inc.”), Employee was granted options to acquire 45,000 shares
of Common Stock of Vyyo Inc. at an exercise price of $6.22 per share.

Employee declares and affirms that as of the Termination Date, options to
acquire 12,187 shares  shall vest.  All remaining options that have not vested
as of the Termination Date will be automatically cancelled on the Termination
Date and Employee will have no right thereunder.

The Vested Options (and solely the Vested Options) may be exercised until
October 21, 2007.  The Vested Options, or any part thereof, which were not
exercised will be automatically cancelled as of October 22, 2007, and Employee
will not have any right to obtain shares thereby.

Employee declares and confirms that, other than his rights in the Vested Options
as stated above, he has no rights of any type to purchase or receive any
securities of Vyyo Inc., or of any company affiliated with it (including,
without limitation, Vyyo Ltd., Xtend Networks Ltd. or any subsidiary or an
affiliate of any of the foregoing companies), whatever their source, including
rights in options that were not vested as of the Termination Date, and he will
have no claim for such rights.

2


--------------------------------------------------------------------------------


The provisions of Vyyo Inc.’s Third Amended and Restated 2000 Employee and
Consultant Equity Incentive Plan, and the terms and conditions of the First
Option Agreement and the Second Option Agreement between Vyyo Inc. and Employee
will continue to apply in accordance with their terms, mutatis mutandis.

5.                                       Employee does hereby declare, confirm
and undertake that upon receipt of the funds detailed above, Vyyo, Vyyo Inc. and
any subsidiary thereof, have fulfilled all of their obligations to him in
connection with his employment and termination thereof, including salary and all
payments, including, without limitation, any and all payments, if applicable,
for the advance notice period, payment in redemption of annual vacation or
holiday allowance, recreation pay, severance pay, health insurance, expense
reimbursement, overtime pay, sick pay, bonuses, that are or shall be due to
Employee in connection with his employment with Vyyo or the termination
thereof.  Employee hereby releases and forever discharges Vyyo, Xtend and its
parent company, subsidiaries, partners, investors, predecessors, successors,
heirs, assigns, employees, former employees, shareholders, officers, directors,
agents, attorneys, insurance carriers, subsidiaries, divisions or affiliated
corporations or organizations, whether previously or hereinafter affiliated in
any manner, including without limitation any other entity associated with Vyyo
Inc. (the “Released Party”) from any and all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, mature or unmatured, which Employee may now have or has ever
had against the Released Party, whether based on tort, contract (express or
implied), or any applicable law (collectively, the “Released Claims”).  The
Released Claims shall also include, but not be limited to, claims for severance
pay, bonuses, stock options, shares, sick leave, vacation pay, life or health
insurance, or any other fringe benefit.

6.                                       For the avoidance of doubt, Employee
hereby affirms that this document constitutes a compromise and notification of
dismissal with respect to severance compensation within the meaning of section
29 of the Severance Compensation Law - 1963.

7.                                       Employee agrees hereby to transfer his
position with Vyyo in a complete and orderly fashion, to make him self available
to Vyyo in a reasonable manner, to fulfill the duties instructed by Vyyo and to
assist Vyyo to the best of his ability in anything connected to transferring his
position or completing his employment.

8.                                       Employee agrees to return to Vyyo, no
later than the Termination Date, all documents, materials, tools, leased car’
and every other equipment that he used during his employment, including his
personal or laptop computer, all programs or plans in his possession, in any
media whatsoever, and which was obtained in connection with his employment,
where the foregoing is in as good condition as received.  Employee further
waives and foregoes any claim for delay of return of any of such equipment. 
Without derogating from the generality of the foregoing, Employee will return to
Vyyo all information, in any manner whatsoever, and all computations received or

3


--------------------------------------------------------------------------------


prepared in connection with his employment, and which were in the possession of
Vyyo, or in any other place, and Employee agrees that he has not and will not
make any copy of any such item whatsoever.

9.                                       Employee undertakes not to cause other
employees of Vyyo or Xtend, to leave Vyyo or Xtend and not to solicit the
employment of any of the employees of Vyyo or Xtend with his new place of
employment.

Employee further undertakes not to directly or indirectly solicit from the
clients of the Released Party any business directly or indirectly in competition
with the Released Party, or that involves activities in which any entity
comprising the Released Party was engaged or had already planned to be engaged
while Employee provided services to Vyyo.

10.                                 Unless otherwise expressly stated herein,
this Agreement cancels all agreements, contracts or other documents between
Employee and Vyyo, whether written or oral, excluding Employee’s obligations of
confidentiality and non-competition with regard to Vyyo’s and Xtend`s
intellectual property (including the confidentiality and non-competition
undertakings pursuant to the Employment Agreement and the confidentiality
agreement signed between the Employee and Vyyo, which is attached here to as
Appendix A), which shall remain in full force and effect.

11.                                 The parties to this Agreement agree and
confirm that it is known to them that a primary condition to Vyyo’s and
Employee’s obligations is that each of its terms, and the negotiations
surrounding it, are confidential and shall not be disclosed by them or anyone on
their behalf, directly or indirectly, to any third party whatsoever, including
employees and consultants of Vyyo or its past employees and consultants.
Employee confirms that he knows that if he breaches his confidentiality
obligations, Vyyo will be free from its obligations under this Agreement.

12.                                 Employee acknowledges that (a) he has had
the opportunity to consult with whomever he desires in regard to this Agreement;
(b) he has read and understands the Agreement and is fully aware of its legal
effect; and (c) he is entering into this Agreement freely and voluntarily, and
based on he own judgment and not on any representations or promises made by
Vyyo, other than those contained in this Agreement.

13.                                 Notwithstanding the foregoing the
confidentiality obligations set forth herein shall not apply to information that
is required to be disclosed pursuant to law or the order of any governmental
authority and either party may disclose such information.

4


--------------------------------------------------------------------------------


 

DATED: March 22 , 2007

 

DATED: March 22, 2007

 

 

 

 

 

 

/s/ Arik Leviz

 

/s/ Gil Brosh

 

 

 

Vyyo Ltd.

 

Employee

 

 

 

By: 

Arik Levi

 

 

 

5


--------------------------------------------------------------------------------